JUDGMENT

                               Court of Appeals
                           First District of Texas
                                NO. 01-14-00027-CV

                        JUAN ALANIZ, ET AL., Appellants1

1
       The appellants are: Bernardino Acevedo, Juan A. Alaniz, Rafael Alaniz, Louie
Albarado, Walter Albro, Haskell Andrews, Johnny Anazaldua, Jose Manuel Araujo,
James D. Archer, Roberto Ovalle Armendariz, Matthew Auguste, David Bachus, Richard
L. Bachus, Billy Wayne Bailey, Jack Stewart Baker, Lewis B. Bell, Santos Benavidez,
Ramus Benoit, Chester Benton, Marvin A. Benton, Donald A. Bianchin, James E.
Blakeslee, Edgar A, Bonilla, Freddie C. Bracken, Jessie B. Branch, Raymond Guy
Branin, Granville Lee Brewer, Donald Ray Brooks, A. R. Brown, Jesse J. Buitron, Will
Bullock, Jr., James F. Bush, Charles Lee Butler, Rufus Edgar Butler, Dwight Cahanin,
Terry Richard Calhoun, Refugio Carmona, William S. Carpenter, Raul S. Carrillo, Glenn
W. Casteel, Martin Castillo, Noe R. Castillo, Jose Manuel Cavazos, Antonio C. Cazares,
Gilberto Garcia Cazares, Jesus Cervantes, Merado Oscar Chapa, Richard Chapa, Tomas
Chapa, James Clary, Arthur G. Coley, Bobby L. Conner, Frank Cooks, Reynaldo
Coronado, Carl Coutee, Danny Dwayne Daniel, Odell Davis, Alfonso De Alba, George
W. Delacerda, Lynn J. Dempsey, Tommy Dennis, Roosevelt Dickson, Gary Dilworth, Ira
R. Doggett, Rodolfo Dominguez, Cyrille Errol Donelly, James Lee Duirden, Glenn
Dunn, Marvin G. Dunn, Robert Edwin Durham, Juan Edison, Lester Gregory Ener,
Andres Dominguez Enriquez, Eugene R. Farren, Larry Don Featherston, Claude
Flanagan, Arthur M. Fletcher, Philman Fontenot, James Gaboury, Herlindo H. Galindo,
Ernest R. Garcia, James Garcia, Jimmy G. Garcia, Martin Miguel Garcia, Raul Garcia,
Rogelio Garcia, Lawrence Garner, Fidel Garza, Jesus M. Garza, Roberto Garza, Emilio
Gonzales, Richard R. Gonzales, Anatolio Gonzalez, Jose Luis Gonzalez, Roberto A.
Gonzalez, Curtis Joe Goodwin, William E. Gordy, Jessie Goss, Jose Luis Gracia,
Natividad Granado, Alton Graves, Gary Gray, James Green, Jerry Green, Jorge L.
Gutierrez, Lawrence Gutierrez, Darnell Earl Hamilton, Amos Hampton, Emil Hanzel,
David Hardin, L.V. Hare, Glenn A. Hargraves, Wayne E. Harman, Thomas Earl Harmon,
R.D. Burnett Henderson, Bias G. Hernandez, David M. Hernandez, Jose Francisco
                                           V.

   THE O’QUINN LAW FIRM, JOHN M. O’QUINN & ASSOCIATES, LLP, THE
   ESTATE OF JOHN M. O’QUINN, DECEASED, AND ABEL MANJI, Appellees

   Appeal from the Probate Court No. 2 of Harris County. (Tr. Ct. No. 392,274-414).




Hernandez, Ricardo M. Herrera, Lemuel Earl Hicks, Milton Hill, Epifanio Hinojosa,
Lazaro C. Hinojosa, Michael Hinson, Nathaniel Hodge, Joseph D. Holder, Samuel M.
Holsome, Harold Dean Hopkins, Richard Dave Howard, Claude Jackson, Norman
Jackson, Alfredo Jimenez, Lonnie L. Johnson, Ira Lee Jones, William George Jones,
Richard Lee King, Randall L. Land, Alton Langley, James G. Lashlee, Lovejoy Lashlee,
Leroy Lewis, Lloyd Loose, Ernesto G. Lopez, Juan M. Lopez, Gabriel L. Lozano, Jesus
A. Lozano, Allen Lyle, Bennie Joe Maly, Randolph Marroquin, Robert Leonard
Marshall, Delmas Odell Martin, Santos Martinez, John R. Mauhar, Ronald A. Mayo,
Billy R. McClendon, Marvin L. McKay, Clayton McQueen, Frank C. Megerle, Raymond
Edward Melcer, Robert Perez Mendez, Juan M. Mendoza, Leroy Franklin Miles, Willie
Z. Mitchell, Jesus Montalvo, Robert Lewis Moore, Edward Mario Morales, Roberto
Morales, Little John Moreland, Roy B. Moreno, Charles Morgan, Ottis L. Morton, Elmer
Myers, Juan Garcia Narvaez, Pedro A. Oquendo, Darryl Orr, Tony G. Ortega, Juan
Ozuna, Fidel S. Paiz, Luther Patton, Bryan Perez, Jose Luis Perez, Bennie Phillips,
Milton Pines, Dwayne Pinkard, Julian R. Polanco, Alton Pope, Alton Mitchell Pope,
Ruben M. Quintero, James C. Reed, Francisco G. Reyes, Ruben Reyes, Eluterio
Rodriguez, Gilberto Rodriguez, Modesto C. Rodriguez, Modesto Rodriguez, Sr., Paul
Rojas, Sheldon D. Ruelas, Lorenzo O. Ruiz, Kennard M. Rydolph, Samuel Saavedra,
Baldemar Saenz, Rodolfo Sainz, Mesindo Salazar, Irineo M. Saldivar, Ruben Saldivar,
Abel Salinas, Lewis Victor Sanford, James E. Scarborough, Lee Caster Schexnider,
Willie Scott, Charles W. Seidler, Salvador Sendejo, James W. Shelton, James L. Shinn,
Frank Singleton, Harry Lee Singleton, William Smith, Juan Sordia, Steve A. Soto,
Bobbie Joe Sparks, Riley E. Spittler, Mitchell Stacey, John Starett, William J. Sylvester,
Leeland Wayne Temple, Thomas Brent Thibodaux, Henry Thomas, Larry Thomas,
Joseph Reid Thompson, Jesus C. Tijerina, Columbus M. Tippett, Ronnie Toatley, David
Torres, Simon Torres, Jimmy Towry, Herbert F. Trahan, Reynaldo Trevino, Thomas G.
Tucker, Iradell Tutt, Gustavo Uribe, George Vega, Ernesto Vera, Joseph C. Verde,
George Villarreal, Jesus Villarreal, Medardo Villarreal, Jessie L. Wade, Thomas Walters,
Willie C. Wedgman, James M. Whatley, Thomas Neal Wiggins, Alfred Wiley, Michael
Lee Wilkerson, George L. Williams, Jack C. Williams, Ralph Williams, Alfred Wilson,
Jeffery L. Wimberly, Jerry L. Woodson, Carroll J. Yancey, Senobio V. Ybarra, Jose G.
Zamora, and Ramon Zapata.
         After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

         The Court orders that the appellants, Juan Alaniz, et al., jointly and severally, pay
one half of the appellate costs. The Court orders that the appellees, The O’Quinn Law
Firm, John M. O’Quinn & Associates, LLP, The Estate of John M. O’Quinn, Deceased,
and Abel Manji, jointly and severally, pay one half of the appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered November 5, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Keyes.